Exhibit 10.62
EXTENSION AGREEMENT


This Extension Agreement (this “Agreement”), dated as of March 24, 2010, is
entered into by and among Location Based Technologies, Inc., a Nevada
corporation (“Company”) and FFP or Steve Finley, PO Box 1296, Rancho Santa Fe,
CA 92067 (“Holder”).


RECITALS:
 
WHEREAS, the Holder has loaned $300,000 to the Company with a principal balance
of $140,000 as of the effective date of this agreement, evidenced by a Senior
Secured Promissory Note Agreement dated December 24, 2008 with an original
maturity date of March 24, 2009 (“Note”) and by an Extension Agreement dated
March 24, 2009, thereby extending the maturity date to September 24, 2009 and by
a second Extension Agreement dated September 24, 2009 thereby extending the
maturity date to March 24, 2010; and


WHEREAS, the Company and Holder agree to further extend the maturity date of the
Note in accordance with the terms hereof.


AGREEMENT:


NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Extension of Maturity Date. The Maturity Date under the Note is hereby
extended for an additional six months until September 24, 2010.
 
2.    Payment.  Holder shall receive a payment of $5,000 for each month during
the extension period and 100,000 shares of Restricted 144 Common Stock.


3.    Interest.  The unpaid principal balance shall continue to accrue interest
at a rate of 12% per annum.


4.    Full Force and Effect.  Except as otherwise expressly provided herein, the
Note shall remain in full force and effect.  Except for any waivers and
modifications contained herein, this Agreement shall not in any way waive or
prejudice any of the rights or obligations of the Holder or the Company under
the Note, under any law, in equity or otherwise, and such waivers and
modifications shall not constitute a waiver or modification of any other
provision of the Note nor a waiver or modification of any subsequent default or
breach of any obligation of the Company or of any subsequent right of the
Holder.
  
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
March 24, 2010.
 
The “Company”
LOCATION BASED TECHNOLOGIES, INC.
 

                   
David M. Morse
CEO & Co-President  
   
Joseph F. Scalisi
CDO & Co-President
 

 
The “Holder”
 

               
“FFP”
     

 